DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants elect Embodiment I, (Claims 1-5, 7, 10-15 and 17) corresponding to Figure 1 with traverse.
However, claims 6, 8, 9, 16 and18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claimed embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 12, 2021.
The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the claimed species necessitate searching for different embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi, Figure 3 [JP2006194602 A] (translation provided by Examiner) in view of Fig. 12 and Xia [U.S. Patent No. 7365623].
Regarding claim 1, Kiuchi discloses a rectangular prismatic electro-insulating support (e.g., 11, Abstract, Figure 3, 4, page 4 of translation) with three pairs of parallel outer faces defining one axis X, one axis Y, and one axis Z orthogonal to each other perpendicular to the outer faces and defining eight corners (e.g., 11b1-11b8, Fig. 3) one on each intersection between three orthogonal outer faces (page 4 of translation);
a magnetic core (e.g., ring core 3, Figure 3) supported by the electro-insulating support 11; three conductor wire windings (e.g., 12x, 12y, 12z) arranged orthogonal to each other, wound around the three axes X, Y and Z surrounding the magnetic core 3; wherein
the magnetic core is a hollow magnetic core (e.g., ring core). 
Kiuchi discloses the instant claimed invention discussed above except for the magnetic core is a rectangular prismatic magnetic core composed by three pairs of sheets, each pair of sheets being composed by two parallel sheets facing each other perpendicular to one of said axes X, Y and Z, and wherein 

Figure 12, however, discloses a bobbin (e.g., 1, Fig. 12) can have magnetic core comprising parallel tubular cores (e.g., 3x, 3y, 3z) facing each other and each perpendicular to one of the respective axes X, Y and Z (page 3 of translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use parallel tubular core facing each other and each perpendicular to one of the respective axes X, Y and Z as taught by Kiuchi, Fig. 12, to the bobbin of Fig. 3 of Kiuchi to provide the device with an enhanced magnetic sensor performance.
Xia discloses a rectangular prismatic magnetic core (e.g., 21, can be a hollow polygonal prism, column 7, lines 37-41, Fig. 3a-3l) composed by three pairs of sheets (e.g., pairs of opposing sides of rectangular core), each pair of sheets being composed by two parallel sheets facing each other perpendicular to one of the axes X, Y and Z, and wherein 
each sheet is made of a magnetic material, has two parallel main faces (since it can be rectangular) on opposed sides of the sheet, the main faces being surrounded by a perimetral area, the sheet being in contact and attached to a support (e.g., 22) through one of the main faces, and being in contact with the surrounding orthogonal sheets through the perimetral area.

Regarding claim 3, Kiuchi discloses the electro-insulating support 11 has a rectangular prismatic hollow inner chamber (see Fig. 3) defined by inner faces of the electro-insulating support which are parallel to the outer faces, and 
the wire windings (12x, 12y, 12z) are wound around and in contact with the outer faces of the electro-insulating support 11 (see Figure 3 and 4).
Kiuchi discloses the instant claimed invention discussed above except for all or all but one of the sheets have one main faces attached to one inner face of the electro-insulating support.
Xia discloses all but one of the sheets (e.g., faces of magnetic core 21) have one main faces attached to one inner face of the support 22 (see Figure 3a-3d, column 4, lines 18-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have all but one of the sheets have one main faces attached to one inner face of the support as taught by Xia to the inductive 
Regarding claim 4, Kiuchi discloses the inner chamber (of bobbin 11, Fig. 3) is accessible through an access opening (e.g., an opening where portion 15 is disposed) defined at least in one of the outer faces of the electro-insulating support 11, being the access opening at least the same size as the hollow inner chamber (see Figure 3).
Regarding claim 5, Kiuchi discloses the access opening is closed by an electro-insulating lid (e.g., lid 16 closes most of opening portion of the chamber of support 11, Fig. 3). 
Regarding claim 7, Kiuchi discloses the electro-insulating support 11 includes four corner protrusions (e.g., protrusions of corners 11b1-11b8, Fig. 3) on at least four corners surrounding one of the outer faces of the electro-insulating support 11, or includes eight comer protrusions on the eight corners of the electro-insulating support, each corner protrusion including winding limiting faces perpendicular to the orthogonal outer faces coincident on the corner (corner protrusions limiting winding 12x, 12y, 12z, see Figure 3), each winding limiting face facing winding limiting faces of other corner protrusions defining winding channels (e.g., spaces where windings 12x, 12y, 12z are wound) there between (see Fig. 3 and 4).
Regarding claim 11, Kiuchi discloses all the windings (e.g., 12x, 12y, 12z) are equal to each other, producing an isometric inductor (reduced variations in number of turn of each winding makes it isometric, page 5, lines 18-19 of translation, see Fig. 4).

Xia discloses all the sheets are square- shaped (e.g., magnetic core 21 can be of any shape) and have equal size (e.g., square have equal sides), equal thickness (e.g., important feature of magnetic core used in MRI for accuracy) and equal magnetic permeability (used the same material for all sides of the magnetic core 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have all the sheets of the magnetic core square- shaped and have equal size, equal thickness and equal magnetic permeability as taught by Xia as the magnetic core for the inductive structure of Kiuchi to provide an even magnetic enhancement in all magnetic axis of the windings.
Regarding claim 12, Xia discloses the sheets (e.g., all the faces of magnetic core 21) are square-shaped or rectangular-shaped (hollow polygonal prism can be of any shape, column 7, lines 37-41, Fig. 3a-3l).
Regarding claim 13, Xia discloses the magnetic material constitutive of each sheet is made of ferrite, crystalline metal alloy (column 8, lines 16-20).
Regarding claim 14, Xia discloses the sheets are flexible (The same magnetic material for the sheets disclosed in claim 13. Therefore, the sheets have the same flexible characteristics).

Regarding claim 17, Kiuchi discloses a rectangular prismatic electro-insulating support (e.g., 11, Abstract, Figure 3, 4, page 4 of translation) with three pairs of parallel outer faces defining one axis X, one axis Y, and one axis Z orthogonal to each other perpendicular to the outer faces and defining eight corners (e.g., 11b1-11b8, Fig. 3), one on each intersection between three orthogonal outer faces; 
a magnetic core (e.g., 13, Fig. 3) supported by the electro-insulating support 11; three conductor wire windings (e.g., 12x, 12y, 12z, Abstract) arranged orthogonal to each other (see Fig. 4), wound around the three axis X, Y and Z and surrounding the magnetic core 13; wherein the magnetic core 13 is a hollow magnetic core (e.g., core 13 is ring core, hollow center).
Kiuchi discloses the instant claimed invention discussed above except for the magnetic core is a rectangular prismatic magnetic core composed by three pairs of sheets, each pair of sheets being composed by two parallel sheets facing each other perpendicular to one of said axes X, Y and Z, and wherein 
each sheet is made of a magnetic material, has two parallel main faces on opposed sides of the sheet, said main faces being surrounded by a perimetral area, said sheet being in contact and attached to the electro-insulating support through one of said main faces, and being in contact with the surrounding orthogonal sheets through said perimetral area.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use parallel tubular core facing each other and each perpendicular to one of the respective axes X, Y and Z as taught by Kiuchi, Fig. 12, to the bobbin of Fig. 3 of Kiuchi to provide the device with an enhanced magnetic sensor performance.
Xia discloses a rectangular prismatic magnetic core (e.g., 21, can be a hollow polygonal prism, column 7, lines 37-41, Fig. 3a-3l) composed by three pairs of sheets (e.g., pairs of opposing sides of rectangular core), each pair of sheets being composed by two parallel sheets facing each other perpendicular to one of the axes X, Y and Z, and wherein 
each sheet is made of a magnetic material, has two parallel main faces (since it can be rectangular) on opposed sides of the sheet, the main faces being surrounded by a perimetral area, the sheet being in contact and attached to a support (e.g., 22) through one of the main faces, and being in contact with the surrounding orthogonal sheets through the perimetral area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hollow rectangular prismatic magnetic core comprising parallel main faces or sheets as taught by Xia in place of the parallel tubular cores of the inductor structure of Kiuchi to provide the same magnetic .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi in view of Xia as applied to claim 1 above, and further in view of Chen [CN203910451].
Regarding claim 2, Kiuchi in view of Xia discloses the instant claimed invention discussed above except for the perimetral area is at least partially beveled. 
Chen discloses magnetic core 3 with perimetral area (e.g., of legs 1 and 2) at least partially beveled [Abstract, Figure 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have perimetral area of magnetic core partially beveled as taught by Chen to provide an easier method of assembly between bobbin and magnetic core.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 10 recites, inter alia, 
each sheet is a multilayer sheet, each layer being made of a magnetic material.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837